ORDER
WHEREAS, on November 17, 1987, this Court suspended David T. Erickson from the practice of law for a period of 30 days, and
WHEREAS, David T. Erickson has filed with this Court an affidavit stating that he has fully complied with the terms of the Court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that David T. Erickson is in compliance with the terms of the suspension order,
NOW, THEREFORE, IT IS ORDERED, David T. Erickson is reinstated to the practice of law in the State of Minnesota effective December 28, 1987.